       Case 4:19-cv-01987 Document 1 Filed on 06/03/19 in TXSD Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 ALLEY THEATRE                                    §
                                                  §
            Plaintiff,                            §
                                                  §
                                                  §
 VS.                                              §      CIVIL ACTION NO. _________
                                                  §
 HANOVER INSURANCE CO.                            §
                                                  §               [JURY DEMANDED]
            Defendant.                            §


        DEFENDANT, HANOVER INSURANCE CO.’S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW, Defendant, THE HANOVER INSURANCE COMPANY (herein

“Defendant” or “Hanover”), and files this, its Notice of Removal pursuant to 28 U.S.C. §§ 1332,

1441, and 1446 as follows:

                                I. PROCEDURAL HISTORY

1.     On May 3, 2019, Plaintiff, Alley Theatre (“Plaintiff”) filed its Original Petition and

initiated an action against Defendant, Hanover, in the 61st Judicial District Court of Harris County,

Texas, in Cause No. 2019-31244 (the “State Court Action”). See Exhibit “A” attached.

2.     Hanover waived service of process and accepted service on May 20, 2019. See Exhibit

“B”. However, Hanover was also served with a copy of the Citation and Plaintiff’s Original

Petition by service on the Texas Secretary of State on May 9, 2019. See Exhibit “C.”

3.     Hanover filed an answer in the State Court Action on May 31, 2019. See Exhibit “D”

attached hereto and incorporated herein by reference.

4.     Defendant’s Notice of Removal was filed on June 3, 2019, which is within the thirty-day

statutory time period for removal under 28 U.S.C. § 1446(b).



                                                 1
       Case 4:19-cv-01987 Document 1 Filed on 06/03/19 in TXSD Page 2 of 6



                                II.     FACTUAL BACKGROUND

5.      Hanover provided a commercial lines insurance policy to Plaintiff under Policy No. RHD

7599912-13, effective August 31, 2016 to August 31, 2017 (the “Policy”).

6.      This suit arises out of a claim for property damage caused by weather events on or about

August 27, 2017.

7.      Defendant does not admit the underlying facts alleged by Plaintiff and expressly denies

liability to Plaintiff.

                             III.     DIVERSITY JURISDICTION

8.      Plaintiff is a non-profit corporation formed under the laws of the State of Texas and having

its principal place of business in Harris County, Texas.

9.      Defendant, Hanover, is a Delaware corporation, duly authorized and existing under the

laws of the State of Delaware, with its principal place of business in the Commonwealth of

Massachusetts.

10.     Removal is proper because there is complete diversity between the parties.

11.     Venue is proper in the Southern District of Texas, Houston Division, because the events

made the subject of the suit is located within the Houston Division.

12.     The “matter in controversy” under 28 U.S.C. § 1332(a) is determined by reference to the

plaintiff’s pleadings. The damages the Plaintiff claims in its petition, if claimed in good faith, are

controlling. St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288 (1938). Plaintiff has

pled in its Petition at Paragraph No. 15 that it believes it is entitled to $5 million in lost business

income and expenses and an additional $7 million in property damage to the structure, for which

Defendant has denied there is coverage. Thus, the total economic damages and attorneys’ fees

being sought exceeds the $75,000 jurisdictional minimum amount in controversy.



                                                 -2-
PD.26231128.1
       Case 4:19-cv-01987 Document 1 Filed on 06/03/19 in TXSD Page 3 of 6



                          IV.      INFORMATION FOR THE CLERK

13.     Plaintiff: Alley Theatre

14.     Defendant: The Hanover Insurance Company

15.     The case is pending in the 61st Judicial District Court of Harris County:
        Honorable Judge Fredericka Phillips
        Harris County Courthouse
        201 Caroline, 9th Floor
        Houston, TX 77002
        Phone: (713) 927-2625

16.     Pursuant to 28 U.S.C. § 1446(a) and Local Rule 81, Defendant has attached copies of all

processes and pleadings served upon it in the state court action. No further proceedings have been

had therein. Pursuant to Local Rule 81, a copy of the trial court’s docket sheet is attached as

Exhibit “E” and an Index of Matters Being Filed is attached.

17.     There are no other pleadings in state court.

18.     Counsel for Plaintiff:
        Neal S. Manne
           State Bar No.: 12937980
        James T. Southwick
           State Bar No.: 24001521
        William R. H. Merrill
           State Bar No.: 24006064
        Jonathan J. Ross
           State Bar No.: 00791575
        Chanler A. Langham
           State Bar No.: 00791575
        SUSMAN GODFREY L.L.P.
        1000 Louisiana, Suite 5100
        Houston, TX 770002
        Phone: 713-651-9366
        nmanne@susmangodfrey.com
        Jsouthwick@susmangodfrey.com
        bmerrill@susmangodfrey.com
        jross@susmangodfrey.com
        clangham@susmangodfrey.com




                                                -3-
PD.26231128.1
       Case 4:19-cv-01987 Document 1 Filed on 06/03/19 in TXSD Page 4 of 6



19.     Counsel for Defendant, Hanover:
        Peri H. Alkas
           State Bar No.: 00783536
        Mark C. Dodart
          State Bar No.: 00792286
        Chad W. Schreiber
          State Bar No.: 24085732
        PHELPS DUNBAR LLP
        500 Dallas, Suite 1300
        Houston, Texas 77002
        Phone: 713-626-1386
        E-Mail: peri.alkas@phelps.com
                 Mark.dodart@phelps.com
                 Chad.schreiber@phelps.com

Jury Demand

20.     Plaintiff demanded a jury trial in state court.

21.     Defendant demanded a jury trial in state court and requests a trial by jury in federal court

as well.

Miscellaneous

22.     On the same day this Notice of Removal was filed, Defendant filed notice of this removal

in the State Court Action. A copy of this Notice of Removal filed in the State Court Action is

attached as Exhibit “F.”

23.     Because Plaintiff is a non-profit corporation doing business in Texas; Defendant is a

business organized under laws of Delaware and having its principal place of business in

Massachusetts; and the amount in controversy exceeds $75,000, the Court has subject matter

jurisdiction based on diversity of citizenship and residency. 28 U.S.C. § 1332. As such, this

removal action is proper.

        WHEREFORE, Defendant, The Hanover Insurance Company, respectfully requests that

the above-entitled action be removed from the 61st District Court of Harris County, Texas, to the

United States District Court for the Southern District of Texas, Houston Division.


                                                 -4-
PD.26231128.1
       Case 4:19-cv-01987 Document 1 Filed on 06/03/19 in TXSD Page 5 of 6



                               Respectfully submitted,


                               By:    _/s/ Peri H. Alkas___________________________
                                      Peri H. Alkas
                                      ATTORNEY-IN-CHARGE
                                      State Bar No. 00783536
                                      Federal Bar No. 15785
                                      PHELPS DUNBAR, LLP
                                      500 Dallas, Suite 1300
                                      Houston, Texas 77002
                                      Telephone (713) 626-1386
                                      Facsimile (713) 626-1388
                                      Email: peri.alkas@phelps.com

                               ATTORNEY-IN-CHARGE FOR DEFENDANT,
                               THE HANOVER INSURANCE COMPANY


OF COUNSEL:
Mark C. Dodart
TBN: 00792286
PHELPS DUNBAR, LLP
Mark.dodart@phelps.com
Chad W. Schreiber
TBN: 24085732
PHELPS DUNBAR, LLP
Chad.schreiber@phelps.com




                                       -5-
PD.26231128.1
       Case 4:19-cv-01987 Document 1 Filed on 06/03/19 in TXSD Page 6 of 6



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument has been served
upon all known counsel of record pursuant to the Federal Rules of Civil Procedure on June 3, 2019.


     Neal S. Manne                                     VIA CM/RRR: 7016 1970 0001 1488 0731
     James T. Southwick                                               VIA ECF NOTIFICATION:
     William R. H. Merrill                                      nmanne@susmangodfrey.com
     Jonathan J. Ross                                       Jsouthwick@susmangodfrey.com
     Chanler A. Langham                                         bmerrill@susmangodfrey.com
     SUSMAN GODFREY L.L.P.                                         jross@susmangodfrey.com
     1000 Louisiana, Suite 5100                               clangham@susmangodfrey.com
     Houston, TX 77002




                                              /s/ Peri H. Alkas
                                              Peri H. Alkas/ Mark C. Dodart / Ashley M. Parker




                                              -6-
PD.26231128.1
